NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3677-20

DORIS MANRIQUE,

          Plaintiff-Appellant,

v.

UNIVERSAL DENTAL
IMPLANT CENTER,

     Defendant-Respondent.
_________________________

                   Submitted September 21, 2022 – Decided October 3, 2022

                   Before Judges Vernoia and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. SC-000163-21.

                   Doris Manrique, appellant pro se.

                   Curtis J. LaForge, attorney for respondent.

PER CURIAM

          Plaintiff Doris Manrique, who is self-represented, appeals from a July 1,

2021 Special Civil Part order dismissing her complaint following a bench trial.
In her complaint, plaintiff alleged defendant Universal Dental Implant Center

breached its contract by failing to complete dental work she asserted it agreed

to perform. Because the trial court's findings are supported by substantial

credible evidence in the record, we affirm.

                                        I.

      On September 1, 2020, plaintiff filed a complaint alleging a single cause

of action for breach of contract in the Small Claims Section of the Special Civil

Part. Per Rule 6:3-1(6), defendant did not file an answer. 1 In her complaint,

plaintiff alleges she was evaluated at defendant's office for placement of crowns

on her four front teeth and treatment of her canine teeth at a cost of $5,000.

Plaintiff paid a $3,000 deposit and sought a refund of her deposit money.

      Plaintiff was the sole witness at trial. Much of her testimony concerned

dissatisfaction with one of the crowns, which she wanted removed, and

defendant's refusal to treat her canine teeth and occlusion. Plaintiff claimed she

"trusted" defendant to perform additional work on her canine teeth and became

upset when the dentist refused to do so. Plaintiff terminated her relationship

with defendant at the third visit and demanded her $3,000 payment be refunded.


1
  Rule 6:3-1(6) states: "[N]o answer shall be permitted in summary actions
between landlord and tenant, summary ejectment and unlawful entry and
detainer actions or in actions in the Small Claims Section . . . ."
                                                                            A-3677-20
                                        2
        The court found plaintiff's testimony to be credible because her financial

interest in the judgment did not affect her candor. But, in its decision, the court

determined both parties performed under their agreement. The court declined

to consider any putative professional negligence claim on the basis it lacked

jurisdiction under Rule 6:1-2(a)(2).2 The complaint was dismissed by the court

because plaintiff did not prove a cause of action for breach of contract by a

preponderance of the evidence. A memorializing order was entered.

        On appeal, plaintiff presents four arguments for our consideration:

              (1) the court erred in dismissing the complaint because
              defendant did not act reasonably as a business;

              (2) defendant used coercive and exploitive tactics in
              denying her request for a referral and her right to
              choose where to receive care;

              (3) defendant failed to conspicuously post its refund
              policy and failed to provide healthcare documentation
              to plaintiff; and


2
    Rule 6:1-2(a)(2) provides in pertinent part:

              Small claims actions, which are defined as all actions
              in contract and tort (exclusive of professional
              malpractice, probate, and matters cognizable in the
              Family Division or Tax Court) and actions between a
              landlord and tenant for rent, or money damages, when
              the amount in dispute, including any applicable
              penalties, does not exceed, exclusive of costs, the sum
              of $3,000 . . . .
                                                                              A-3677-20
                                          3
            (4) defendant did not communicate with plaintiff in the
            language she fluently speaks thereby voiding any
            verbal contract, and failed to provide adequate
            treatment and care to a person of a different
            background.

                                       II.

      We afford a deferential standard of review to the factual findings of the

trial court on appeal from a bench trial. Balducci v. Cige, 240 N.J. 574, 594

(2020); Rova Farms Resort, Inc. v. Invs. Ins. Co. of Am., 65 N.J. 474, 484

(1974).   A trial court's findings will not be disturbed unless they are "so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice." Id. (quoting

Fagliarone v. Twp. of N. Bergen, 78 N.J. Super. 154, 155 (App. Div. 1963)).

Accordingly, "findings by a trial court are binding on appeal when supported by

adequate, substantial, credible evidence." Gnall v. Gnall, 222 N.J. 414, 428

(2015). However, our review of a trial court's legal determinations is plenary.

D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013) (citing Manalapan Realty,

L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995)).

      We note from the onset plaintiff's brief is deficient because the legal

arguments are not divided under appropriate point headings in violation of Rule

2:6-2(a)(6). Plaintiff also improperly raises new arguments for the first time on


                                                                           A-3677-20
                                       4
appeal that were not presented to the trial court in contravention of Rule 2:6-

2(a)(1). And, plaintiff's brief does not contain statements of fact referencing the

appendix and trial transcript, and her legal arguments do not cite law in violation

of Rules 2:6-8 and 2:6-2(a)(6).

      These procedural errors provide a basis to dismiss the appeal. See Cherry

Hill Dodge, Inc. v. Chrysler Credit Corp., 194 N.J. Super. 282, 283-84 (App.

Div. 1984). Nonetheless, in the interests of justice, we will address plaintiff's

arguments. See In re Zakhari, 330 N.J. Super. 493, 495 (App. Div. 2000).

      A breach of contract lies where plaintiff proves: (1) the existence of a

valid contract between the parties; (2) plaintiff's performance under that

contract; (3) defendant's failure to perform under that contract; and (4) plaintiff's

damages flowing from that failure. Goldfarb v. Solimine, 245 N.J. 326, 338

(2021). A valid contract includes a meeting of the minds, offer and acceptance,

consideration, and certainty in the terms of an agreement. Id. at 339.

      Here, the trial court correctly determined plaintiff's contract with

defendant was for the provision of crowns for her four front teeth and defendant

installed the crowns. The court rejected plaintiff's claim that defendant also

agreed to correct any issues related to her occlusion. Moreover, the court did

not   find   plaintiff   requested   additional   work    on    her   canine   teeth


                                                                               A-3677-20
                                         5
contemporaneously with the work performed on her front teeth before requesting

that work on her third visit. We discern no basis to interfere with the trial court's

findings of fact or conclusions of law, which are based on substantial credible

evidence in the record.

      For the first time on appeal, plaintiff asserts defendant misrepresented the

treatment plan, improperly retained her money, refused to provide her with her

records, a language barrier voids the contract, and the agreement is void because

the parties did not reduce it to a writing. We reiterate the Appellate Division

"will decline to consider . . . issues not properly presented to the trial court when

an opportunity for such a presentation is available," unless those issues "go to

the jurisdiction of the trial court or concern matters of great public interest."

Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973). In order for this court

to elect to hear issues not properly presented to the trial court because they

concern matters of great public interest, the record must be "sufficiently

complete to permit . . . adjudication [of the issues]." E.S. v. H.A., 451 N.J.

Super. 374, 382 (App. Div. 2017).

      Plaintiff's arguments on appeal fall outside the scope of her complaint and

are based on information that was not before the trial court. She is limited to

the record on appeal. See R. 2:5-4(a) (limiting the record on appeal to all papers


                                                                               A-3677-20
                                         6
on file with the trial court or agency below). Therefore, we need not consider

these arguments.

      To the extent we have not addressed plaintiff's remaining arguments, we

are satisfied they lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-3677-20
                                         7